Mandamus Relief Conditionally Granted and Opinion filed March 31, 2020.




                                     In The

                        Fourteenth Court of Appeals

                                NO. 14-19-00884-CV



                          IN RE CIT BANK, N.A., Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                127th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-11491

                          MEMORANDUM OPINION

      On November 5, 2019, relator CIT Bank, N.A. filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. Relator argues the trial court’s July 11, 2019 order vacating an agreed
final judgment was signed after the court’s plenary power expired and is void for
lack of jurisdiction.

      Mandamus is appropriate when the trial court issues an order after the
expiration of its plenary power. In re Southwestern Bell Tel. Co., 35 S.W.3d 602,
605 (Tex. 2000). Because an order issued after the expiration of a court’s plenary
power is void, “the relator need not show it did not have an adequate appellate
remedy.” Id.

      The underlying suit was filed by the real party in interest, J.M. Arpad
Lamell, against relator for claims related to the servicing of Lamell’s home-
mortgage loan. On May 16, 2019, the trial court signed an agreed final judgment.
The judgment dismissed all claims with prejudice and contains language of
finality, stating, “All relief not expressly granted herein is denied. This Order
disposes of all parties and all claims and is therefore final.” See Lehmann v. Har
Con Corp., 39 S.W.3d 191, 206 (Tex. 2001). On July 11, 2019, the trial court
signed an order vacating that judgment.

      Relator asserts the trial court’s plenary power expired thirty days after the
judgment was signed. See Tex. R. Civ. P. 329b(d), (e). Lamell argues the trial
court’s plenary power was extended 30-days to July 15, 2019, by the June 11, 2019
filing of his “Opposition to Motion to Release Funds from ILOTA Account.”

      A trial court’s plenary powers can be extended by timely filing an
appropriate post-judgment motion, such as a motion for new trial or a motion to
modify, correct, or reform the judgment. Lane Bank Equip. Co. v. Smith S.
Equipment, Inc., 10 S.W.3d 308, 310 (Tex. 2000); Tex. R. Civ. P. 329b(g). An
“appropriate post-judgment motion” seeks a substantive change in the trial court’s
judgment. See Lane Bank, 10 S.W.3d at 314 (“We accordingly hold that a timely
filed post-judgment motion that seeks a substantive change in an existing judgment
qualifies as a motion to modify under Rule 329b(g), thus extending the trial court’s
plenary jurisdiction and the appellate timetable.”).
                                          2
      Within the thirty-day period after the agreed final judgment was signed, the
following occurred:

         • On May 24, 2019, a MOTION TO RELEASE FUNDS FROM
           IOLTA ACCOUNT was filed by Dykema Gossett PLLC (“Dykema”),
           counsel for Relator;
         • On June 11, 2019, Lamell filed an OPPOSITION TO MOTION TO
           RELEASE FUNDS FROM IOLTA ACCOUNT; and
         • On June 13, 2019, a hearing was held at which the trial court stated,
           “I’m going to vacate -- let us all understand these things to be true:
           I’m going to vacate the nonsuit or the dismissal.”

      The funds at issue are checks from Farmers’ Insurance settling claims for
losses caused by Hurricane Harvey. The checks were made out to Lamell, Ocwen
Loan Servicing, LLC, and Chase Bank, N.A. Relator’s motion asked to release the
funds to Ocwen—the successor to relator as the servicer on the loan.

      In his opposition to the motion to release funds, Lamell pointed out the
judgment did not address Ocwen’s claims to the funds in the IOLTA account.
According to Lamell, those claims were not viable based upon statute of
limitations. The opposition states it was clear to all parties that those claims had
not been resolved and would be the subject of further litigation. Lamell suggested
this meant the judgment was not final and asked for a severance. Lamell’s
opposition did not request the trial court modify, correct, or reform the existing
judgment.

      In his response to the petition, Lamell refers to his (PROPOSED) ORDER
AUTHORIZING           RELEASE       AND      TRANSFER         OF       INSURANCE
SETTLEMENT         FUNDS      FROM      DYKEMA        IOLTA      ACCOUNT        TO

                                         3
OCWEN/PHH, which was attached to his opposition. The only portion of the order
referring to the judgment is as follows:

      2) The issuance of this ORDER, the subsequent transfer of Proceeds from
      DYKEMA’s IOLTA Trust Account to OCWEN/PHH pursuant to this
      ORDER, and any subsequent release of Proceeds to Lamell do not indicate,
      nor do they represent, nor can they be used as evidence indicating or
      representing:

      . . ..

      e) that any final determination or adjudication has been made as to the
      merits of claims, issues, or questions of fact dismissed with prejudice by
      this Court’s final judgment at the conclusion of this action between Lamell
      and CIT.

This also does not seek to modify, correct, or reform the judgment. Accordingly, it
could not operate as a post-judgment motion to extend the trial court’s plenary
power.

      A trial court has plenary power over its judgment until it becomes final.
Fruehauf Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex. 1993). The judgment in this
case was final as the intent to finally dispose of the case is unequivocally expressed
in the words of the order itself. Lehmann, 39 S.W.3d at 200.

      Whether the trial court still had plenary power when it vacated the judgment
on July 11, 2019, is a question of law that we review de novo. Tex. Dep’t of Parks
& Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004); see also Coleman v. Sitel
Corp., 21 S.W.3d 411, 413 (Tex. App.—San Antonio 2000, no pet.) (question of
trial court’s jurisdiction to vacate judgment after plenary power expired was
question of law reviewed de novo). Because no “appropriate post-judgment
motion” seeking a substantive change in the trial court’s final judgment was filed,

                                           4
the trial court’s plenary power was not extended. See Lane Bank, 10 S.W.3d at
314; Tex. R. Civ. P. 329b(g).

      The trial court’s plenary power began to run on May 16, 2019, when the
final judgment was signed. It was not extended by an appropriate post-judgment
motion and therefore expired on June 17, 2019 (thirtieth day, June 15, 2019, was a
Saturday). See Tex. R. Civ. P. 329b(g). The trial court’s statement on June 13,
2019, that it was going to vacate was made within its plenary power, but it was not
vacated until July 11, 2019, after the trial court’s plenary power expired. An oral
pronouncement is generally ineffective to extend a court’s plenary power, unless
the oral pronouncement clearly indicates the intent to modify a judgment at the
time the words are expressed, making the reduction to writing a mere ministerial
act. See State v. Naylor, 466 S.W.3d 783, 788 (Tex. 2015). An oral pronouncement
indicating a trial court’s intention to render judgment in the future is not a present
rendition of judgment. Id.

      Accordingly, we hold the trial court’s July 11, 2019 order is void. On this
basis, we grant the requested mandamus relief. compelling respondent to vacate his
order of July 11, 2019. The writ will issue only if respondent does not vacate the
July 11, 2019 order.




                                       PER CURIAM


Panel consists of Justices Zimmerer, Spain, and Hassan.


                                          5